Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Saleem et al. (US. Pub: 2020/0109089 A1) in view of Anders et al. (US. Pat: 6,005,024) of record.  
Regarding claim 1, Saleem discloses a method of manufacturing a photoluminescent polymeric sand comprising the steps of: providing a photoluminescent sand ([0009]; [0050]-[0051]; abstract ~i.e. the photoluminescent particles and the aggregate); providing a cement ([0009); providing quart silica ([0064]); and mixing said photoluminescent sand, said polymer binder and said quart silica to form a photoluminescent polymeric sand ([0082]).
Saleem does not expressly disclose a polymer binder. 
However, Saleem discloses ([0066]) the term “cement” refers to a composition or substance with one or more constituents that are capable of binding other materials together once cured.
Anders in the same field of endeavor discloses a photoluminescent polymeric mixture comprised of, a polymer binder (i.e. the epoxy binds) in order to increase the bonding/binding strength of the photoluminescent substance so that the photoluminescent substance provides maximum intensity and duration of glow (col. 6, lines 6-44). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the polymer binder of Anders in the mixture of Saleem for the benefit of increasing the bonding/binding strength of the photoluminescent substance so that the photoluminescent substance provides maximum intensity and duration of glow (col. 6, lines 6-44).
Regarding claim 2, Saleem discloses ([0066]) further comprising the step of: adding Portland cement to said photoluminescent polymeric sand mixture.
Regarding claim 3, Saleem discloses ([0082])further comprising the step of: adding water to said photoluminescent polymeric sand at the time of use.

Claim(s) 4-6 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Saleem et al. (US. Pub: 2020/0109089 A1) of record.
Regarding claim 4, Saleem discloses (in at least figs. 3 and 4) a method of manufacturing a photoluminescent fascia panel for a retaining wall comprising the steps of: providing a fascia portion including small gravel, cement, water and at least one of photoluminescent sand, photoluminescent polymer and chips photoluminescent glass (at least [0082]; aggregates can include small gravel as evident by Hivert (US. Pub: 2018/0346806 A1) [0121])); mixing said small gravel, said cement, said water and said at least one of photoluminescent sand, photoluminescent polymer and chips photoluminescent glass to form a fascia mixture; pouring said fascia mixture into a fascia mold, allowing said fascia mixture to cure ([0082]-[0083]); providing a base portion including a sand, aggregate, gravel, cement and water, mixing said sand, said aggregate, said gravel, said cement and said water to form a base mixture (see fig. 3; [0082]-[0084]); and pouring said base mixture on to said fascia mixture, allowing said base mixture to cure (see at least fig. 3). 
Regarding claim 5, Saleem discloses (in at least fig. 3) further comprising the step of: forming a groove in a rear of said base portion. 
Regarding claim 6, Saleem discloses (in at least fig. 3) further comprising the step of: forming a textured surface ([0094]) on a bottom of said fascia mold. 
Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the prior art “Saleem does not teach or suggest binding the strontium aluminate particles to the sand particles with a binder.” Because “merely adding sand and strontium aluminate particles into a mortar composition will not result in an even distribution of strontium aluminate particles in the mortar mixture as explained in the attached Declaration of Dr. Venkata S. Reddy Channu as submitted in the related case of patent no. 11, 299, 433.”
In response to that argument, the Examiner respectfully disagrees. As noted in the office action, Saleem does teach or suggest binding the strontium aluminate particles to the sand particles with a binder. Dr. Venkata’s argument that “merely adding sand and strontium aluminate particles into a mortar composition will not result in an even distribution of strontium aluminate particles in the mortar mixture” is not persuasive because the claim does not recite an even distribution of particles in the mortar mixture. Lastly, Saleem uses strontium aluminate particles as an example of phosphor (see abstract). Saleem does not disclose that strontium aluminate is the only phosphor material that can be used in the composition. Therefore, the argument is not persuasive. 
The Applicant further argues that “there is no suggestion or motivation to modify the primary reference Saleem with the secondary Anders because the reference are dissimilar. Saleem pertains to providing a concrete mixture for producing photoluminescent pavers and blocks. Anders teaches mixing a light emitting powder with an epoxy harder and an epoxy polymer and then applying the mixture to a paved surface for marking the paved surface.” 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one skilled in the art would understand that using the polymer binder of Anders as an additive in the photoluminescent concrete composition of Saleem will not affect the product because Saleem discloses ([0082]) “Concrete production is the process of mixing together the various ingredients (water, aggregate, cement, additives, etc.) to produce concrete.” Therefore, the argument is not persuasive.
Lastly, the remaining arguments appear to be same as the previous ones.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye (Seye) Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875